Appeal from a judgment of the Supreme Court (O’Brien III, J.), entered June 15, 2005 in Chemung County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination ■ of respondent finding petitioner guilty of violating certain prison disciplinary rules.
When a correction officer directed petitioner to exit his cell for a urinalysis test, petitioner refused, used profane language and yelled to other inmates that he was being set up. As a result, petitioner was charged in a misbehavior report with failing to comply with urinalysis testing procedures, refusing a direct order, interfering with an employee, creating a disturbance and harassment. Following a tier III disciplinary hearing, which was conducted as a rehearing, petitioner was found guilty of all charges. On administrative appeal, the determination was modified and the charges of creating a disturbance and harassment were dismissed. Petitioner thereafter commenced this CPLR article 78 proceeding challenging the modified determination and, following joinder of issue, Supreme Court dismissed the petition. This appeal ensued.
*802We affirm. Initially, we reject petitioner’s assertion that the Hearing Officer improperly denied him the right to present a psychiatric defense. Assuming, without deciding, that petitioner sufficiently raised this issue at the administrative hearing, his failure to prove this defense and/or present any evidence in support of it is fatal to his claim. Moreover, while petitioner criticizes his employee assistant’s failure to interview two correction officials, petitioner did not request these officials as witnesses, and his assistant interviewed four inmates that petitioner wished to have testify and provided him with a large amount of documentary evidence. In view of this, we find that petitioner was provided meaningful assistance (see e.g. Matter of Fernandez v Goord, 27 AD3d 806, 807 [2006]). Finally, we find no error in the Hearing Officer’s denial of petitioner’s request for testimony and documentation that would have been redundant or not directly relevant to the charges (see Matter of Barber v Selsky, 23 AD3d 731, 732 [2005]; Matter of Shapard v Coombe, 234 AD2d 744, 745 [1996]). We have considered petitioner’s remaining contentions, to the extent they are properly before us, and find them to be unavailing.
Cardona, EJ., Crew III, Carpinello, Rose and Lahtinen, JJ., concur. Ordered that the judgment is affirmed, without costs.